Citation Nr: 0911722	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-34 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1951 to July 1955 
and from June 1968 to May 1972 and was a recipient of the 
bronze star with "V" device.  The appellant is his widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which, in pertinent part, found that 
new and material evidence had not been submitted to reopen 
the claim for entitlement to service connection for the 
Veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that tailored notice in claims for 
Dependency and Indemnity Compensation (DIC) benefits, 
including entitlement to service connection for the cause of 
the veteran's death, must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

Furthermore, VCAA notice in a new and material evidence claim 
must (1) notify a claimant of the evidence and information 
that is necessary to reopen the claim and (2) notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial. Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied. Failure to provide this notice is generally 
prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The appellant has not been provided notice that complies with 
the Hupp and Kent requirements and the absence of such notice 
may be prejudicial, therefore, the case must be remanded.  

In addition, the appellant has reported that she was told by 
a private physician that the Veteran's cause of death was 
related to his Agent Orange exposure.  A lay person's report 
of medical opinions related by medical professionals 
constitutes medical hearsay and is not by itself considered 
competent medical evidence because "filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet.App. 69, 77 (1995). 

However, the Robinette Court also held that VA has a duty to 
notify an individual of the need to obtain a statement from 
the relevant physician supporting the opinion they had 
reportedly related.  Robinette v. Brown, at 80.  The 
appellant has not yet received this specific notice.  VA also 
has duties to assist a claimant in obtaining adequately 
identified evidence.  38 U.S.C.A. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as 
specified in Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007) and Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The notice should advise the appellant of 
what conditions the Veteran was service-
connected for prior to his death, and an 
explanation of the evidence and 
information needed to substantiate 
entitlement to DIC based on a previously 
service connected condition, and based on 
a condition not yet service connected.

The notice should also tell the appellant 
what elements of a successful claim were 
found to be lacking in the September 2003 
denial of her claim and describe what 
evidence would be necessary to 
substantiate those elements required to 
establish service connection that were 
found insufficient in the previous 
denial.

2.  The appellant should also be told 
that she should attempt to obtain a 
statement from the physician who told her 
of a possible link between the Veteran's 
in-service Agent Orange exposure and his 
cause of death.  She should be advised 
that VA could assist her by requesting 
such a statement on her behalf.

2.  If the benefit sought on appeal is 
not granted, the RO or the AMC should 
issue a supplemental statement of the 
case before the claims folder is returned 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

